914 F.2d 1491Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Edward LOCKARD, Plaintiff--Appellant,v.Frederic D. KOST, Jr.;  Reba O. Olson, Defendants--Appellees.
No. 90-1460.
United States Court of Appeals, Fourth Circuit.
Submitted July 30, 1990.Decided Sept. 24, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Lynchburg.  James C. Turk, Chief District Judge.  (C/A No. 90-3-L).
William Edward Lockard, appellant pro se.
Reba O. Olson, appellee.
Walter Clyde Erwin, III, Assistant City Attorney, Lynchburg, Virginia, for appellees.
W.D.Va.
SYAFFIRMED.
Before PHILLIPS and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
William Edward Lockard appeals the decision of the district court granting summary judgment to the defendants in his claim under 42 U.S.C. Sec. 1983 and Sec. 1985.  Upon review of the record and the district court's opinion, we find this appeal to be without merit.  Accordingly, we affirm on the reasoning of the district court.  Lockard v. Kost, C/A No. 90-3-L (W.D.Va. April 3, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED